Citation Nr: 1819991	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  13-19 443	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an infectious disease of the respiratory tract.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to January 1969.  He received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran has not been afforded a VA examination in connection with his claim.  Treatment records show complaints of shortness of breath, excessive fatigue, dyspnea on exertion, and dry cough. See February 2103 CAPRI, p. 2; September 2011 Private Treatment Records, pp. 49, 56, 91.  The Veteran has relayed his belief that his respiratory condition is etiologically related to the upper respiratory infection he experienced while in service. See April 2014 VA Treatment Records, pp. 1, 11.  However, there is no clear current diagnosis for his condition or an opinion on the etiology of his condition.  Accordingly, on remand, the Veteran should be afforded an opportunity to undergo a VA examination to determine the nature of his respiratory condition and the etiology of any such diagnosis. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Accordingly, the case is REMANDED for the following action:

1. Obtain all updated relevant treatment records and associate them with the claims file.

2. Schedule the Veteran for a VA examination to ascertain the nature and etiology of his respiratory condition.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for the following:

(a) Identify all diagnoses for the Veteran's respiratory condition.  In responding to this question, the examiner is asked to specifically address the respiratory complaints found in the Veteran's treatment records, including his complaints of shortness of breath, excessive fatigue, dyspnea on exertion, and dry cough. See February 2103 CAPRI, p. 2; September 2011 Private Treatment Records, pp. 49, 56, 91.

(b) For each diagnosed disability, opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or aggravated by the Veteran's active duty service.  In providing this opinion, the examiner must discuss the Veteran's in-service upper respiratory infection. See April 2014 VA Treatment Records, pp. 1, 11.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




